 


Exhibit 10.2
 
WINDTAMER CORPORAION
2008 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
 

--------------------------------------------------------------------------------

 


Mr. Mark Matthews
8 Chablis Drive
Fairport, NY 14450-4609


This Agreement confirms the grant of Restricted Stock to you effective as of
December 17, 2009 (the “Effective Date”) under the WindTamer Corporation 2008
Equity Incentive Plan, as may be Amended and Restated (the “Plan”), upon the
terms and conditions described herein.
 
1. Grant of Restricted Stock.  Pursuant to action of the Compensation Committee
of the Board of Directors, WindTamer Corporation (the “Company”) hereby grants
you under the Plan an aggregate of 25,000 shares of Restricted Stock of the
Company’s Common Stock (the “Restricted Shares”), subject to the terms and
conditions hereinafter set forth and as set forth in that certain Employment
Agreement, dated as of December 17, 2009, between you and the Company (the
“Employment Agreement”). To the extent that there is any inconsistency between
the Employment Agreement and the terms of this Agreement, the terms of the
Employment Agreement shall govern.
 
2. Closing.  The transfer of the Restricted Shares shall occur simultaneously
with the execution of this Agreement. Concurrently with the execution of this
Agreement, the Company may issue one or more certificates in physical form or
book entry representing the Restricted Shares (which, in the case of physical
certificates, shall be held by the Company pursuant to paragraph 6 below until
the applicable Restrictions (as defined in paragraph 3 below) have lapsed).
 
3. Restrictions.  The Restricted Shares are being awarded to you subject to
(i) the transfer and forfeiture restrictions set forth in this paragraph 3 below
(the “Restrictions”), which shall lapse after the expiration of the vesting
periods described in paragraph 4 below, (ii) satisfaction of the tax withholding
requirements set forth in paragraph 8 below, and (iii) compliance with the
Company’s Insider Trading Policy.
 
(a) Transfer.  You may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, alienate, attach, sell, assign, pledge,
encumber, charge or otherwise transfer any of the Restricted Shares still
subject to Restrictions, except for such assignments as are allowed under the
Plan, provided that, in all cases, such transferee executes a written consent to
be bound by the terms of this Agreement.
 
(b) Forfeiture.  Subject to exceptions as may be determined by the Compensation
Committee of the Board of Directors, if your continuous employment or consulting
relationship with the Company or any majority-owned subsidiary of the Company
shall terminate for any reason, all Restricted Shares for which the Restrictions
have not lapsed at such time shall be returned to or canceled by the Company,
and shall be deemed to have been forfeited by you. Upon a forfeiture of your
Restricted Shares, the Company will not be obligated to pay you any
consideration whatsoever for the forfeited Restricted Shares.
 
 

--------------------------------------------------------------------------------


 
 
4. Lapse of Restrictions.
 
(a) The Restrictions shall lapse to the extent the Restricted Shares have become
vested, as follows:  all of the shares shall vest in full on January 5, 2010.
 
(b) All of the Restricted Shares shall become vested and the Restrictions shall
lapse with respect to any unvested Restricted Shares upon a Change in Control
(as defined in the Plan).
 
(c) All of the Restricted shall become vested and the Restrictions shall lapse
with respect to any unvested Restricted Shares as provided in Section 9 of the
Employment Agreement.
 
(d) To the extent the Restrictions shall have lapsed under this paragraph 4 with
respect to any portion of the Restricted Shares, those shares (“Vested Shares”)
will be free of the terms and conditions of this Agreement except those terms
and conditions contained in paragraph 8 below; provided, however, that such
Vested Shares shall remain subject to the terms and conditions of the Company’s
Insider Trading Policy.
 
5. Adjustments.  The terms “Restricted Shares” and “Vested Shares” shall include
any shares or other securities that you receive or become entitled to receive
under Section 14 of the Plan as a result of your ownership of the original
Restricted Shares.
 
6. Custody. Any certificates representing the Restricted Shares (other than
Vested Shares) shall be deposited with the Company. The Company is hereby
authorized to effectuate the transfer into its name of all certificates
representing the Restricted Shares that are forfeited or otherwise transferred
to the Company pursuant to either paragraph 3 above or paragraph 8 below.
 
7. Voting and Other Rights.
 
(a) Upon the registration of the Restricted Shares in your name, you shall have
all of the rights and status as a stockholder of the Company with respect to the
Restricted Shares, including the right to vote such shares and to receive
dividends or other distributions thereon. All such rights and status as a
stockholder of the Company with respect to the Restricted Shares shall terminate
if the Restricted Shares are forfeited pursuant to either paragraph 3 above or
paragraph 8 below.
 
(b) The grant of the Restricted Shares to you does not confer upon you any right
to continue in the employ of the Company.
 
8. Withholding Taxes.  The award or other transfer of the Restricted Shares, and
the lapse of Restrictions on the Restricted Shares, shall be conditioned further
on any applicable withholding taxes being paid by you in the form and manner
reasonably acceptable to the Company.
 
 

--------------------------------------------------------------------------------


 
 
9. Incorporation of Plan Provisions.  This Agreement is made pursuant to the
Plan and is subject to all the terms and provisions of the Plan as if the same
were fully set forth herein. Capitalized terms not otherwise defined herein
shall have the meanings set forth for such terms in the Plan. To the extent that
there is any inconsistency between this Agreement and the terms of the Plan, the
terms of this Agreement shall govern.   To the extent that there is any
inconsistency between the Employment Agreement and the terms of the Plan, the
terms of the Employment Agreement shall govern.
 
10. Stock Power.  At the Company’s request, you hereby agree to promptly execute
any document, including a stock power endorsed in blank, that is necessary to
comply with the terms of this Agreement.
 
11. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees.
 
12. Restriction on Transfer.  Unless and until the shares represented by this
award are registered under the Securities Act, all certificates representing the
shares and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:
 


“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT“) OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.“


You agree to such transfer restrictions.  The certificates shall bear such other
legend or legends as the Company and its counsel deem necessary or appropriate.
Appropriate stop transfer instructions with respect to the shares may, at the
Company’s discretion, be placed with the Company's transfer agent.


13. Amendment or Modification, Waiver.  No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing and
signed by each party hereto. No waiver by either party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar of
dissimilar condition or provision at the same time, any prior time or any
subsequent time.
 
14. Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail or overnight delivery to the proper
address. Notices to employees sent via e-mail shall be deemed to satisfy the
requirements of this paragraph 13. All notices to the Company shall be addressed
to it at:
 
 

--------------------------------------------------------------------------------


 
WindTamer Corporation
156 Court Street
Geneseo, NY 14454
Attention: Stock Option and Incentive Plan Administrator


15. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
 
16. Governing Law.  This Agreement shall be construed and governed in accordance
with the laws of the state of New York, without regard to principles of
conflicts of laws.
 
17. Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
18. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.
 
To confirm your acceptance of the foregoing, please sign and date below under
“Accepted and Agreed” and return one copy of this Agreement to the Company.
 
WINDTAMER CORPORATION
 
 
By:                                                                 
Name:   Gerald Brock
Title:     Chief Executive Officer


ACCEPTED AND AGREED:




                                                                            
Name:  Mark Matthews




Date:                                                                  
 
 
 
 
 4

--------------------------------------------------------------------------------